Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement between species 1-3 , as set forth in the Office action mailed on 10/29/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/29/2021 is withdrawn.  Claims 8-9, directed to species 2-3 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Steven Haas on 2/16/2022.
The application has been amended as follows: 
In the Claims:
8. (Currently Amended) The household appliance hinge as set forth in claim 7, wherein said [[spring]] spring-biased control system comprises a torsion spring comprising a first leg operatively engaged with said follower support shaft and a second leg operatively engaged with said lever such that said torsion spring biases said follower toward an extended position.
9. (Currently Amended) The household appliance hinge as set forth in claim 7, wherein said [[spring]] spring-biased control system comprises at least one coil spring operatively engaged between the pivot fastener and the follower support shaft such that said coil spring biases said follower toward an extended position.
15. (Currently Amended) The household appliance as set forth in [[claim 1]] claim 14, wherein said cam follower is biased to an extended position when said door mounting lever is located between said second operative position and said engagement position.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The figures contain erasure marks. Particularly Figure 6A, reference “20a2” is obscured by erasure marks or other markings that should be corrected.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 9080365 is the closest prior art which teaches a similar hinge, however ‘365 does not disclose wherein the cam follower engages said cam profile in said engagement position and for all positions of said door mounting lever between said engagement position and said first operative position and separates from said cam profile for all positions of said door mounting lever located between said engagement position and said second operative position. These limitations, in combination with all the other limitations of the respective independent claims, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677